10

1]

12

13

14

13

16

17

18

19

20

21

22

23
24

25

Cage 20-03381-CL13 Filed 11/23/20 Entered 11/23/20 17:39:05 Doc 35 Pg. 1of

Thomas H. Billingslea, Jr., [SBN 144483] Chapter 13 Trustee
402 West Broadway, Suite 1350

San Diego, CA 92101

(619) 233-7525 (Phone)

billinpslea@thb.coxatwork.com (email)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In re: Case No. 20-03381[-CL13

STATEMENT OF CASE STATUS BY
CHAPTER 13 TRUSTEE RE: TRUSTEE’S
OBJECTION TO CONFIRMATION AND
MOTION TO DISMISS

SHERRY R. DONNELL

Debtor

Date: December 2, 2020
Time: 2:00 PM
Dept: 5

eet Net

 

 

 

Debtor has not made any plan payments since the petition date. The sum of the real
estate arreats on the first and second deeds of trust exceed $348,000. The Debtor states she is
waiting on a lump sum of $150,000 in order to fund her case and expects these funds no later
than December 1, 2020. The Trustee requests the ability to upload a dismissal order if such funds
fail to post by December 16, 2020. Debtor’s case is unconfirmed and is in month 5, Dismissal

for unreasonable delay and feasibility appear warranted.

Dated: November 2 7, 2020 Respectfully Submitted,

a aa
Thomg+H Billingslea, Jr.,
Chapter 13 Trustee

1 THB/cq

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 20-03381-CL13 Filed 11/23/20 Entered 11/23/20 17:39:05 Doc35 Pg. 2 of 2

CERTIFICATE OF SERVICE
I am employed in the County of San Diego, State of California. I am over the age of
eighteen and am not a party to the within action. My business address is: Thomas H.
Billingslea, Jr., Chapter 13 Trustee, 402 West Broadway, Suite 1350, San Diego, CA 92101.
Today, I served the following document described as:
STATEMENT OF CASE STATUS BY CHAPTER 13 TRUSTEE RE: TRUSTEE’S
OBJECTION TO CONFIRMATION AND MOTION TO DISMISS
on the parties listed below by placing a true copy thereof, enclosed in a sealed envelope with
postage thereon fully prepaid in the United States mail at San Diego, CA addressed as follows:
DEBTOR
SHERRY R. DONNELL
1618 BUTTERCUP ROAD
ENCINITAS, CA 92024
DEBTOR’S COUNSEL
AHREN TILLER
1230 COLUMBIA ST., STE 1100
SAN DIEGO, CA 92101

I declare under penalty of perjury that the foregoing is true an

 
 
 

Dated: November 23, 2020
San Diego, CA /s/ Bernice’A. Villarreal
Bernice A. Villarreal for
Thomas H. Billingslea, Jr.,
Chapter 13 Trustee

2 THB/cq

 

 

 
